130 T.C. No. 17



                   UNITED STATES TAX COURT



SANTA FE PACIFIC GOLD COMPANY AND SUBSIDIARIES, BY AND THROUGH
 ITS SUCCESSOR IN INTEREST, NEWMONT USA LIMITED, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



   Docket No. 22956-06.               Filed June 25, 2008.



        P used the percentage depletion method to
   calculate depletion deductions for its mine, M, which
   was placed in service on or before Dec. 31, 1989. P
   was subject to the alternative minimum tax but did not
   make adjusted current earnings (ACE) adjustments under
   sec. 56(g)(4)(C)(i) or (F)(ii), I.R.C, for depletion
   for M even though M’s adjusted basis had been fully
   depleted for cost depletion purposes. When calculating
   the sec. 57(a)(1), I.R.C., preference for M, P included
   development costs capitalized under sec. 56(a)(2),
   I.R.C., in M’s adjusted basis.

        Held: Sec. 56(g)(4)(F)(i), I.R.C., does not
   preclude the sec. 56(g)(4)(C)(i), I.R.C., ACE
   adjustment from applying to depletion.

        Held, further, unamortized sec. 56(a)(2), I.R.C.,
   costs are not included in M’s adjusted basis for
                                - 2 -

     purposes of calculating sec. 56(g)(4)(C)(i), I.R.C.,
     ACE adjustments for depletion.

          Held, further, because of R’s   concession,
     unamortized sec. 56(a)(2), I.R.C.,   costs may be
     included in M’s adjusted basis for   purposes of
     calculating sec. 57(a)(1), I.R.C.,   preferences for the
     years at issue.

          Held, further, to the extent that the same amounts
     are not also treated as sec. 57(a)(1), I.R.C.,
     preferences, P is required to make a sec.
     56(g)(4)(C)(i), I.R.C., ACE adjustment for depletion
     for M.



     David D. Aughtry, Arnold B. Sidman, and William O.

Grimsinger, for petitioner.

     Curt M. Rubin and Jennifer S. McGinty, for respondent.



                               OPINION


     GOEKE, Judge:    This case is before the Court on the parties’

cross-motions for partial summary judgment.    After concessions,1

the primary issue for decision, for purposes of adjusting

petitioner’s alternative minimum taxable income (AMTI) under the

alternative minimum tax (AMT), is whether section 56(g)(4)(C)(i)2


     1
       Respondent concedes the portions of the adjusted current
earnings (ACE) adjustments set forth in the notice of deficiency
attributable to petitioner’s Twin Creeks Mines made pursuant to
sec. 56(g)(4) in the amounts of $3,659,182, $12,676,115,
$22,655,817, and $6,574,253 for the years ending Dec. 31, 1994,
Dec. 31, 1995, Dec. 31, 1996, and May 5, 1997, respectively.
     2
         Unless otherwise indicated, all section references are to
                                                     (continued...)
                               - 3 -

limits the depletion deduction for a mine placed in service on or

before December 31, 1989, specifically petitioner’s Mesquite

Mine, to depletion deductions allowed in computing earnings and

profits, or whether section 56(g)(4)(F) alone governs all

adjusted current earnings (ACE) adjustments relating to depletion

regardless of when the property is placed in service.   We must

also decide whether unamortized mine development costs that must

be capitalized and amortized under section 56(a)(2) (unamortized

section 56(a)(2) costs) are included in the adjusted basis of

depletable property, specifically the Mesquite Mine, for purposes

of determining (1) the amount of section 57(a)(1) preferences,

and/or (2) the amount of section 56(g)(4)(C)(i) ACE adjustments

for depletion.

     We hold that unamortized section 56(a)(2) costs are not

included in the adjusted basis of depletable property for

purposes of determining the amount of section 56(g)(4)(C)(i) ACE

adjustments for depletion.   In addition, because respondent

conceded that unamortized section 56(a)(2) costs may be included

in the adjusted basis of depletable property for purposes of

determining section 57(a)(1) preferences, petitioner is not

liable for any increases in its AMT liability that might



     2
      (...continued)
the Internal Revenue Code (Code) in effect for the years at
issue, and all Rule references are to the Tax Court Rules of
Practice and Procedure.
                               - 4 -

otherwise arise from our holding on this issue.    We hold further

that section 56(g)(4)(C)(i) applies to depletion of the Mesquite

Mine to the extent that the amount by which the depletion

deductions attributable to the Mesquite Mine exceeded the mine’s

adjusted basis during the years at issue is not also treated as a

section 57(a)(1) preference.

                            Background

     The record establishes or the parties do not dispute the

following facts.

     Petitioner is the successor in interest to the Santa Fe

Pacific Gold Corp. and an alternate agent for the Santa Fe

Pacific Gold Corp. & Subs. Consolidated Group.    At the time it

filed its petition, petitioner’s principal place of business was

Denver, Colorado.

     Petitioner owned several gold mines during the taxable years

ending December 31, 1994, 1995, and 1996, and May 5, 1997 (the

years at issue), that were placed in service on or before

December 31, 1989.   Petitioner’s Mesquite Mine was placed in

service in September 1981, and petitioner’s two Twin Creeks Mines

were placed in service in December 1987 and March 1989.

     Petitioner calculated its depletion deductions using the

percentage depletion method under section 613, as opposed to the

cost depletion method under section 612, for regular tax purposes

for all of its mines during the years at issue.    Petitioner was
                                - 5 -

subject to the AMT during the years at issue, and it included

section 57(a)(1) preferences for depletion when calculating its

AMTI.    When calculating its ACE adjustment, petitioner did not

make any adjustments under section 56(g)(4)(C)(i) for mines that

were placed in service on or before December 31, 1989.

Petitioner incurred development costs under section 616(a) for

its mines, which it capitalized and amortized over a 10-year

period as required by section 56(a)(2).

     On November 13, 2006, respondent issued a notice of

deficiency to petitioner for the years at issue.       Respondent made

the following changes to petitioner’s ACE adjustments for

depletion:3

              Year   Reported ACE       Adjusted ACE
              1994    $6,119,535         $12,676,873
              1995    18,517,208          42,115,880
              1996     3,004,144          44,790,687
              1997     2,378,500          13,738,815

     Petitioner timely petitioned the Court to review

respondent’s determinations.   The parties filed cross-motions for

partial summary judgment on the issue of whether section

56(g)(4)(C)(i) requires ACE adjustments for depletion for mines

placed in service on or before December 31, 1989.      Because one of

petitioner’s arguments is that section 57(a)(1) precludes the


     3
       Respondent also made other adjustments in the notices of
deficiency that the Court will address in a separate opinion.
                                  - 6 -

application of section 56(g)(4)(C)(i) to depletion, we must also

determine whether sections 57(a)(1) and 56(g)(4)(C)(i) perfectly

overlap when applied to depletion.        This in turn depends on

whether unamortized section 56(a)(2) costs are included in the

adjusted basis of depletable property for purposes of determining

section 57(a)(1) preferences and/or section 56(g)(4)(C)(i) ACE

adjustments.   Respondent concedes that petitioner correctly

reported the portions of the ACE adjustments attributable to the

Twin Creeks Mines.      The Twin Creeks Mines were not subject to the

section 56(g)(4)(C)(i) ACE adjustment because their adjusted

bases were greater than the depletion deductions attributable to

them.   See infra pp. 8-9.     The parties filed memoranda in support

of their respective motions and in opposition to the opposing

party’s motion, and the Court held a hearing on these issues in

Washington, D.C.

                               Discussion

I.   Summary Judgment

      Summary judgment is intended to expedite litigation and

avoid unnecessary and expensive trials.        Fla. Peach Corp. v.

Commissioner, 90 T.C. 678, 681 (1988).        The Court may grant

summary judgment when there is no genuine issue of any material

fact and a decision may be rendered as a matter of law.        Rule

121(b); Sundstrand v. Commissioner, 98 T.C. 518, 520 (1992),

affd. 17 F.3d 965 (7th Cir. 1994).        The parties agree that there
                                - 7 -

are no questions regarding any material facts related to the

issue before the Court and that the issue is a pure question of

law that should be resolved by summary judgment.

II.   Statutory Background

      Congress enacted the AMT as a part of the Tax Reform Act of

1986 (TRA), Pub. L. 99-514, 100 Stat. 2085, in order to prevent

taxpayers with substantial economic income from avoiding

significant tax liability by using exclusions, deductions, and

credits.   See Snap-Drape, Inc. v Commissioner, 105 T.C. 16, 21

(1995), affd. 98 F.3d 194 (5th Cir. 1996).   The AMT equals the

excess of the tentative minimum tax over the regular tax for the

year.   Sec. 55(a).   For corporations, the tentative minimum tax

is 20 percent of so much of AMTI as exceeds the exemption amount,

reduced by the AMT foreign tax credit for the year.   Sec.

55(b)(1)(B).    AMTI is the taxable income of the taxpayer for the

year determined with the adjustments provided in sections 56 and

58 and increased by the amount of items of tax preference in

section 57.    Sec. 55(b)(2).

      Section 56(g)(1) provides that the AMTI of any corporation

for the taxable year shall be increased by 75 percent of the

excess of the corporation’s ACE over the corporation’s

preadjustment AMTI, which is the taxpayer’s AMTI determined

without regard to section 56(g) or the alternative tax net

operating loss deduction.
                                - 8 -

     A.    Section 56(g)(4)(C)(i)

     Section 56(g)(4)(C)(i) provides that in determining ACE, no

deduction is allowed for any item that would not be deductible

for any taxable year for purposes of computing earnings and

profits.    Section 56(g)(5)(A) provides that the term “earnings

and profits” means earnings and profits computed for purposes of

subchapter C.    Section 1.312-6(c)(1), Income Tax Regs., provides:

     In computing the earnings and profits for any period
     beginning after February 28, 1913, the only depletion
     or depreciation deductions to be considered are those
     based on (i) cost or other basis, if the depletable or
     depreciable asset was acquired subsequent to February
     28, 1913 * * *. Thus, discovery or percentage
     depletion under all revenue acts for mines and oil and
     gas wells is not to be taken into consideration in
     computing the earnings and profits of a corporation.
     [Emphasis added.]

     Sections 611 through 614 govern deductions allowable for

depletion of natural resources.     Section 613 allows taxpayers

deductions for depletion that are based on a percentage of gross

income, regardless of the adjusted basis of the property, if the

deductions are larger than they would be under the cost depletion

method.    Section 612 governs cost depletion, an alternate method

of calculating depletion deductions using the adjusted basis of

the property provided in section 1011.     See also sec. 1.611-

2(b)(2), Income Tax Regs.

     When the AMT applies, section 56(g)(4)(C)(i) offsets the

permanent benefit of the percentage depletion method by requiring

an ACE adjustment if a taxpayer’s depletion deduction exceeds the
                              - 9 -

adjusted basis of the property.   The section 56(g)(4)(C)(i) ACE

adjustment equals the excess, if any, of the taxpayer’s current

depletion deduction for the property for regular tax purposes

over the aggregate of the deductions allowable for the current

year and for future years when calculating earnings and profits.

Section 1.56(g)-1(d)(1), Income Tax Regs., provides:

     no deduction is allowed in computing adjusted current
     earnings for any items that are not taken into account
     in determining earnings and profits for any taxable
     year * * *. Thus, to the extent an item is, has been,
     or will be deducted for purposes of determining
     earnings and profits, it does not increase adjusted
     current earnings in the taxable year in which it is
     deducted for purposes of determining pre-adjustment
     alternative minimum taxable income. * * * [Emphasis
     added.]

Because a taxpayer is never allowed depletion deductions in

excess of the adjusted basis of the property under the cost

depletion method, section 56(g)(4)(C)(i) requires an ACE

adjustment of the amount by which the depletion deduction for the

property exceeds the adjusted basis of the property.   However, to

the extent that the taxpayer has an adjusted basis in its

property, section 56(g)(4)(C)(i) does not require an ACE

adjustment even if the taxpayer deducts an amount for depletion

that exceeds what it would be allowed under the cost depletion

method because the excess deduction will be allowed as a

deduction under the cost depletion method in a future year.
                              - 10 -

     B.   Section 56(g)(4)(F)(i)

     For a taxpayer subject to the AMT owning mines placed in

service after December 31, 1989, section 56(g)(4)(F)(i) offsets

both the temporary and the permanent benefits of the percentage

depletion method:

     (F) Depletion.--

          (i) In general.--The allowance for depletion with
     respect to any property placed in service in a taxable year
     beginning after December 31, 1989, shall be cost depletion
     under section 611.

This requires an ACE adjustment for the difference between a

taxpayer’s depletion deduction and the amount that would be

allowed if the taxpayer calculated its depletion deduction using

the cost depletion method.

     To the extent that both section 56(g)(4)(C)(i) and (F)(i)

would otherwise require ACE adjustments (as would be the case if

a mine was placed in service after December 31, 1989, and its

adjusted basis is less than the depletion deduction), the

taxpayer must make an upward ACE adjustment only under section

56(g)(4)(F)(i).   See infra pp. 18-19.   When a mine’s adjusted

basis is fully depleted, the ACE adjustments under section

56(g)(4)(C)(i) and (F)(i) will both equal the deduction allowed

under the percentage depletion method.   Because the adjustment

under section 56(g)(4)(F)(i) will offset the benefit of deducting
                             - 11 -

an amount that would not be deductible for purposes of computing

earnings and profits, section 56(g)(4)(C)(i) does not apply.4

     C.   Section 57(a)(1)

     Section 57(a)(1) is also designed to offset the permanent

benefit of the percentage depletion method.   It includes as a tax

preference item that must be added to AMTI under section

55(b)(2)(B):

          (1) Depletion.--With respect to each property (as
     defined in section 614), the excess of the deduction
     for depletion allowable under section 611 for the
     taxable year over the adjusted basis of the property at
     the end of the taxable year (determined without regard
     to the depletion deduction for the taxable year). * * *

     Section 614(a) defines “property” as “each separate interest

owned by the taxpayer in each mineral deposit in each separate

tract or parcel of land.”

     Section 1.57-1(h)(3), Income Tax Regs., which further

explains section 57(a)(1), provides:

          (3) Adjusted basis. For the determination of the
     adjusted basis of the property at the end of the
     taxable year see section 1016 and the regulations
     thereunder.

     Therefore, to the extent that a taxpayer’s depletion

deduction exceeds the adjusted basis of the property determined

under section 1016, the taxpayer has a preference item under



     4
        Examples 1-4 in the appendix to this Opinion illustrate
the operation of sec. 56(g)(4)(C)(i) and (F)(i) and the views of
the parties and the Court on whether sec. 56(g)(4)(C)(i) applies
to depletion.
                              - 12 -

section 57(a)(1) that will be added to its AMTI under section

55(b)(2).

     D.   Unamortized Section 56(a)(2) Costs

     Section 616(a) allows a taxpayer to currently deduct mine

development costs.   A taxpayer’s election under section 616(b) to

deduct those costs ratably according to units of ore sold may

defer a portion of the deduction.   However, section 291(b)

provides that, for corporations, the amount that would otherwise

be deductible under section 616(a) must be reduced by 30 percent,

but that the amount not allowable as a current deduction may be

amortized and deducted ratably over a 60-month period.   As an

alternative, section 59(e) provides that a taxpayer may elect for

regular tax purposes to amortize the expenditures that would

otherwise be allowed as a deduction under section 616(a) over 10

years without regard to section 291.

     Section 56(a)(2) provides that if a taxpayer is subject to

the AMT, when calculating AMTI the taxpayer must amortize over 10

years any mine development costs that it would otherwise have

deducted currently under section 616(a), without regard to

section 291.   However, if a taxpayer makes an election under

section 59(e), section 56(a)(2) does not apply.

     A key issue in this case is whether unamortized section

56(a)(2) costs are included in the adjusted basis of depletable
                               - 13 -

property when calculating section 56(g)(4)(C)(i) ACE adjustments

and section 57(a)(1) preferences.

III.   The Positions of the Parties

       Petitioner argues that section 56(g)(4)(C)(i) does not apply

to depletion because ACE adjustments for depletion may be made

only under section 56(g)(4)(F)(i).      Because section

56(g)(4)(F)(i) does not apply to mines placed in service on or

before December 31, 1989, petitioner argues that no ACE

adjustment should be made for depletion for mines placed in

service on or before December 31, 1989.      In support of this

argument, petitioner asserts that:      (1) Congress created a “grace

period” to protect mines placed in service on or before December

31, 1989, from all ACE adjustments for depletion; (2) the rules

of statutory construction show that section 56(g)(4)(C)(i) does

not apply to depletion; (3) the legislative history of section

56(g)(4) confirms that section 56(g)(4)(C)(i) does not apply to

depletion; (4) the statutory scheme of section 56 makes sense

only if section 56(g)(4)(C)(i) does not apply to depletion; and

(5) applying section 56(g)(4)(C)(i) to depletion would duplicate

the adjustment for tax preferences under sections 55(b)(2) and

57(a)(1).

       Respondent argues that on its face section 56(g)(4)(C)(i)

applies to both depletable and other property regardless of when

it is placed in service, while section 56(g)(4)(F)(i) applies
                              - 14 -

only to depletable property placed in service after December 31,

1989.   While subparagraphs (C)(i) and (F)(i) overlap in some

cases, they are not in conflict or ambiguous.   Therefore,

respondent argues that there is no need to resort to rules of

statutory construction or legislative history; but even if we

were to use these tools, they would not alter the plain meaning

of the statute.

      Respondent further argues that section 56(g)(4)(C)(i) does

not merely duplicate the adjustment for tax preferences in

sections 55(b)(2) and 57(a)(1) because sections 56(g)(4)(C)(i)

and 57(a)(1) treat unamortized section 56(a)(2) costs

differently.

IV.   The “Grace Period” Argument

      Petitioner first argues that when Congress enacted the AMT,

it included a grace period that protects mines placed in service

on or before December 31, 1989, from any ACE adjustments

resulting from depletion deductions.   Petitioner claims that this

intention is found in section 56(g)(4)(F)(i), quoted above.

Petitioner argues that because the limitation “after December 31,

1989,” also applies to six other specifically identified items in

section 56(g)(4), Congress must have intended for this “grace

period” to be an integral part of the AMT scheme as a whole.

Therefore, petitioner believes that section 56(g)(4)(C)(i) does

not apply to depletable property placed in service on or before
                              - 15 -

December 31, 1989, either.   Petitioner argues that if we do not

extend the “grace period” to section 56(g)(4)(C)(i), we will

negate the protection for depletable property placed in service

on or before December 31, 1989, that Congress intended when it

limited the application of section 56(g)(4)(F)(i) to property

placed in service after that date.

     We agree that by limiting the reach of section

56(g)(4)(F)(i) Congress provided some protection for taxpayers

owning depletable property placed in service on or before

December 31, 1989.   Section 613(a) allows a taxpayer to calculate

depletion deductions using the percentage depletion method for

regular tax purposes if that method results in a greater

deduction than a deduction calculated under the cost depletion

method.   However, for property placed in service after December

31, 1989, section 56(g)(4)(F)(i) offsets the benefit of the

percentage depletion method when the AMT applies.     Unlike section

56(g)(4)(C)(i), section 56(g)(4)(F)(i) requires an ACE adjustment

in any year for which the taxpayer’s percentage depletion

deduction exceeds the depletion deduction calculated under the

cost depletion method, even if the percentage depletion deduction

is less than the adjusted basis of the property.    Therefore,

section 56(g)(4)(F)(i) may require an ACE adjustment in

situations where section 56(g)(4)(C)(i) would not apply.    Because

the limitation in section 56(g)(4)(F)(i) protects property placed
                               - 16 -

in service on or before December 31, 1989, from the ACE

adjustment under section 56(g)(4)(F)(i), taxpayers owning such

property do not need to make ACE adjustments for depletion unless

they have already fully depleted the adjusted basis of the

property.

     While section 56(g)(4)(F)(i) allows a taxpayer to enjoy the

temporary benefits of the percentage depletion method if it owns

property placed in service on or before December 31, 1989, we do

not see any indication that Congress intended this protection to

extend to the permanent benefits of the percentage depletion

method once the taxpayer has fully depleted the adjusted basis of

the property.    Congress included in section 56(g)(4) both

subparagraph (C)(i) and subparagraph (G), which was redesignated

in 1990 but is materially the same as current subparagraph (F),

in TRA.5    If Congress had wished to limit the application of



     5
       Tax Reform Act of 1986, Pub. L. 99-514, sec. 701(a), 100
Stat. 2320; Omnibus Budget Reconciliation Act of 1990, Pub. L.
101-508, sec. 11301(b), 104 Stat. 1388-449. The original sec.
56(g)(4)(G) provided:

          (G) Depletion.–-The allowances for depletion with
     respect to any property placed in service in a taxable
     year beginning after 1989, shall be determined under
     whichever of the following methods yields deductions
     with a smaller present value:

            (i) cost depletion determined under section 611,

            or

            (ii) the method used for book purposes.
                               - 17 -

section 56(g)(4)(C)(i) to property placed in service after

December 31, 1989, it could have included a limitation similar to

the one found in section 56(g)(4)(F)(i).    In the absence of clear

evidence that Congress intended to protect depletable property

placed in service on or before December 31, 1989, from all ACE

adjustments related to depletion, we will not restrict the

application of section 56(g)(4)(C)(i) to property placed in

service after December 31, 1989.

V.   Statutory Construction

      Petitioner also argues that the rules of statutory

construction show that section 56(g)(4)(C)(i) does not apply to

depletion.    Petitioner supports its argument with three theories,

which we address in turn.

      A.   No Provision Should Be Superfluous

      First, petitioner argues that courts must attempt to

interpret statutory provisions so as not to render any other

provisions in the same enactment superfluous.    See Freytag v.

Commissioner, 501 U.S. 868, 877 (1991).    Petitioner argues that

applying section 56(g)(4)(C)(i) to depletion renders the

limitation of section 56(g)(4)(F)(i) to mines placed in service

after December 31, 1989, superfluous.

      As discussed above, subparagraphs (C)(i) and (F)(i) do serve

different functions.    While applying section 56(g)(4)(C)(i) to

depletion renders the protection in section 56(g)(4)(F)(i)
                               - 18 -

superfluous for the owner of property that has fully depleted the

adjusted basis of the property for cost depletion purposes, the

limitation on the application of section 56(g)(4)(F)(i) is of

significant benefit for taxpayers with property placed in service

on or before December 31, 1989, that have not fully depleted the

property’s adjusted basis.   Petitioner enjoyed this benefit with

respect to its Twin Creeks Mines.   See supra note 1.     Therefore,

applying section 56(g)(4)(C)(i) to depletable property placed in

service on or before December 31, 1989, does not render the

limitation in section 56(g)(4)(F)(i) superfluous.

     B.   The Particular Is Not Included in the General

     Petitioner next argues that section 56(g)(4)(C)(i) does not

apply to depletion because it is a general provision that

includes what is already included in a more particular provision,

section 56(g)(4)(F)(i).    In United States v. Chase, 135 U.S. 255,

260 (1890), the Supreme Court stated:

     where there is, in the same statute, a particular
     enactment, and also a general one, which, in its most
     comprehensive sense, would include what is embraced in
     the former, the particular enactment must be operative,
     and the general enactment must be taken to affect only
     such cases within its general language as are not
     within the provisions of the particular enactment. * * *

     While respondent agrees with this theory, he disagrees that

it applies in this case.   Section 56(g)(4)(F)(i) is the

“particular enactment” that deals specifically with depletion,

but it applies only to property placed in service after December
                               - 19 -

31, 1989.    In the case of a taxpayer with property placed in

service after December 31, 1989, whose depletion deduction

exceeds the adjusted basis of the property for cost depletion

purposes, petitioner is correct that subparagraphs (C)(i) and

(F)(i) would both require the taxpayer to make the same ACE

adjustment to the extent that the depletion deduction exceeds the

adjusted basis of the property.    Respondent concedes that in such

situations only the particular provision, section 56(g)(4)(F)(i),

applies.    However, section 56(g)(4)(F)(i) does not apply to

property placed in service on or before December 31, 1989.

Therefore, only the general provision, section 56(g)(4)(C)(i),

applies to such property, and there is no overlap between the

particular and the general.    Because the Mesquite Mine was placed

in service on or before December 31, 1989, it is subject only to

the adjustment in section 56(g)(4)(C)(i).

     C.    Ambiguities Must Be Resolved Against the Drafter

     Petitioner next argues that ambiguous statutes must be

resolved against the drafter, in this case the Government.

However, this canon of statutory construction applies only where

statutes are ambiguous.    Chickasaw Nation v. United States, 208

F.3d 871, 880 (10th Cir. 2000), affd. 534 U.S. 84 (2001); see

also White v. United States, 305 U.S. 281, 292 (1938).    As

discussed above, section 56(g)(4)(C)(i) applies to all property

regardless of when it was placed in service, and it offsets the
                              - 20 -

permanent benefit of the percentage depletion method and other

deductions that are not allowed when calculating earnings and

profits.   Section 56(g)(4)(F)(i) applies only to depletable

property that is placed in service after December 31, 1989, and

it offsets the temporary and permanent benefits of the percentage

depletion method.   We decline to read ambiguity into a statute

that has only one meaning on its face.

VI.   Legislative History

      Petitioner also argues that the legislative history of

section 56(g)(4) clarifies any remaining ambiguities and confirms

that section 56(g)(4)(C)(i) does not apply to depletion.

Generally, the Court looks to legislative history only if the

statute is unclear.   Blum v. Stenson, 465 U.S. 886, 896 (1984);

Woodral v. Commissioner, 112 T.C. 19, 22 (1999).   However, we do

not find section 56(g)(4) unclear.

      Furthermore, the legislative history of section 56(g)(4)

does not alter our understanding of the statute.   The House

conference report for TRA explains that some adjustments will be

made to ACE according to how those items are treated when

calculating earnings and profits, and then goes on to say:

“Additionally, adjusted current earnings requires different

treatment of certain specifically listed items.”   H. Conf. Rept.

99-841 (Vol. II), at II-275 (1986), 1986-3 C.B. (Vol. 4), 1, 275.
                               - 21 -

       We agree that depletion is specifically listed in section

56(g)(4)(F)(i) and is therefore entitled to “different

treatment”.    However, it does not necessarily follow that the

general provisions in section 56(g)(4)(C)(i) do not apply to

depletable property that is outside the scope of section

56(g)(4)(F)(i).

VII.    The Statutory Scheme of Section 56

       Petitioner next argues that applying section 56(g)(4)(C)(i)

to depletion conflicts with the statutory scheme of section 56

because it:    (1) Requires section 56(g)(4)(C)(i) to be read in

isolation; (2) conflicts with the regulations; (3) is

inconsistent with section 56(g)(4)(F)(i); and (4) is inconsistent

with respondent’s ACE worksheets.

       Petitioner argues that respondent’s position, that section

56(g)(4)(C)(i) applies to depletion, is plausible only if section

56(g)(4)(C)(i) is read in isolation; and if we are to read

individual paragraphs in isolation, then section 56(g)(5)(B)

eliminates all section 56(g)(4) adjustments.

       We agree that phrases must be construed in the light of the

overall purpose and structure of the whole statutory scheme.

Dole v. United Steelworkers of Am., 494 U.S. 26, 35 (1990);

Woodral v. Commissioner, supra at 22.    However, we disagree that

respondent’s position is plausible only if section 56(g)(4)(C)(i)

is read in isolation.    Read by itself, section 56(g)(4)(C)(i)
                                - 22 -

applies to all property regardless of when it is placed in

service and offsets the permanent benefit of the percentage

depletion method and other deductions that are not allowed in any

year when computing earnings and profits.     Read in the context of

section 56 as a whole, it applies only to depletion if a taxpayer

owns depletable property with an adjusted basis smaller than the

amount of the taxpayer’s depletion deduction and the property is

not subject to section 56(g)(4)(F)(i); i.e., was placed in

service on or before December 31, 1989.   While section

56(g)(4)(F)(i) may limit its application, section 56(g)(4)(C)(i)

does not conflict with the rest of section 56 unless we adopt

petitioner’s position that section 56(g)(4)(F)(i) is the only

section that governs ACE adjustments for depletion.    We decline

to create a conflict where there is none on the face of the

statute.

     Furthermore, contrary to petitioner’s argument, section

56(g)(5)(B) does not eliminate all section 56(g)(4) adjustments.

Section 56(g)(5)(B) provides:

     (5) Other definitions.–-For purposes of paragraph (4)--

           *    *       *         *       *        *       *

          (B) Treatment of alternative minimum taxable
     income.–-The treatment of any item for purposes of
     computing alternative minimum taxable income shall be
     determined without regard to this subsection.
                               - 23 -

While we agree that section 56(g)(5)(B) cannot be read in

isolation without causing some confusion, it is clear from the

statute as a whole that paragraph (5)(B) simply means that items

used in making ACE adjustments should not be included in

preadjustment AMTI as well.   Otherwise, ACE would always equal

preadjustment AMTI, and section 56(g)(1) would be meaningless.

     Petitioner also argues that the structure of the regulations

indicates that depletion is treated separately from other

adjustments that are based on earnings and profits.   Section

1.56(g)-1(d)(3), Income Tax Regs., contains a partial list of

items not deductible in computing earnings and profits that does

not mention depletion, and section 1.56(g)-1(j), Income Tax

Regs., separately addresses depletion.   Petitioner argues that

this means that depletion is never subject to the general

earnings and profits rule.    However, the list in section 1.56(g)-

1(d)(3), Income Tax Regs., is clearly a “partial list”.    Section

1.56(g)-1(d)(3), Income Tax Regs., provides:

     Items described in paragraph (d)(1) of this section
     [referring to items not deductible in computing
     earnings and profits] are not taken into account in
     computing earnings and profits (and thus are not
     deductible in computing adjusted current earnings) even
     if they are not identified in this paragraph (d)(3).
     * * *

Therefore, it does not prove that there cannot be an ACE

adjustment related to depletion under the general earnings and

profits rule, particularly because the regulations under section
                               - 24 -

312 specifically include deductions under the percentage

depletion method as an item that is not allowable as a deduction

when calculating earnings and profits.   Sec. 1.312-6(c)(1),

Income Tax Regs.   Furthermore, the specific regulation that

governs depletion, section 1.56(g)-1(j), Income Tax Regs.,

applies only to property placed in service after December 31,

1989.

     While noting that implications drawn from subsequent

legislation provide a hazardous basis for divining the intent of

an earlier Congress, petitioner next argues that the

parenthetical in section 56(g)(4)(F)(ii), which was added in 1992

by the Energy Policy Act of 1992, Pub. L. 102-486, sec.

1915(a)(2), 106 Stat. 3022, confirms that section 56(g)(4)(C)(i)

does not apply to depletion.   Section 56(g)(4)(F)(ii) provides:

          (ii) Exception for independent oil and gas
     producers and royalty owners.--In the case of any
     taxable year beginning after December 31, 1992, clause
     (i) (and subparagraph (C)(i)) shall not apply to any
     deduction for depletion computed in accordance with
     section 613A(c). [Emphasis added.]

Petitioner argues that the use of the parenthetical “(and

subparagraph (C)(i))” indicates that the information inside the

parentheses is redundant.   Therefore, the fact that Congress

chose to state in parentheses that section 56(g)(4)(C)(i) does

not apply to independent oil and gas producers means that section

56(g)(4)(C)(i) would not have applied to those taxpayers in any

event because section 56(g)(4)(C)(i) does not apply to depletion.
                                - 25 -

Respondent, by contrast, argues that if Congress had believed

that the clause regarding section 56(g)(4)(C)(i) was redundant,

it would not have included the clause.

     Respondent’s argument is more persuasive.   It is a cardinal

rule of statutory construction to give effect to every clause in

a statute if possible, and this does not change simply because

the clause is in parentheses.    Market Co. v. Hoffman, 101 U.S.

112, 115-116 (1879).   While it is inappropriate to give a

parenthetical such weight that it contradicts the plain meaning

of the rest of the statute, see, e.g., Chickasaw Nation v. United

States, 534 U.S. at 89, respondent’s argument is consistent with

our interpretation of section 56(g)(4)(C)(i).    Therefore, given

the limited utility of using the views of a subsequent Congress

to make inferences as to the intent of an earlier Congress, we

will not interpret section 56(g)(4)(F)(ii) as meaning that

section 56(g)(4)(C)(i) does not apply to depletion.

     Petitioner also argues that the Commissioner’s corporate AMT

instructions for the last 20 years confirm that section

56(g)(4)(C)(i) does not apply to depletion.   Petitioner points

out that the Commissioner’s “Adjusted Current Earnings Worksheet”

does not list depletion among the ACE adjustments for items not

deductible from earnings and profits.

     Even if we were to find the Commissioner’s worksheets to be

misleading, these informal publications are not law.    Zimmerman
                               - 26 -

v. Commissioner, 71 T.C. 367, 371 (1978), affd. without published

opinion 614 F.2d 1294 (2d Cir. 1979); Green v. Commissioner, 59

T.C. 456, 458 (1972).    However, we do not find the worksheets to

be misleading because they have a place for “Other items” and

point to the partial list in section 1.56(g)-1(d)(3), Income Tax

Regs., indicating that the worksheets are not comprehensive.

     In addition, the Commissioner published a technical advice

memorandum in 1999 addressing another taxpayer’s argument similar

to petitioner’s current argument that section 56(g)(4)(C)(i) does

not apply to depletion for property placed in service on or

before December 31, 1989.    Tech. Adv. Mem. 199910045 (Mar. 12,

1999).    The taxpayer’s arguments were rejected for the same

reasons respondent gives in this case.     Id.   Therefore,

petitioner’s argument that respondent is now changing his

position after 20 years is without merit.

VIII.    Development Costs

     Petitioner’s final argument is that if section

56(g)(4)(C)(i) applies to depletion, then section 57(a)(1) is

superfluous or at least duplicative.     Both section 56(g)(4)(C)(i)

ACE adjustments and section 57(a)(1) preferences appear to

require adjustments for the same amount:    the excess of the

depletion deduction allowed under the percentage depletion method

over the adjusted basis of the property.
                              - 27 -

     Respondent concedes that there may be some overlap between

the two sections and agrees with petitioner that under section

1.56(g)-1(a)(6)(ii), Income Tax Regs., the amount of the ACE

adjustment is reduced by the amount taken into account under

section 57(a)(1) to prevent duplication.   However, respondent

argues that sections 56(g)(4)(C)(i) and 57(a)(1) do not perfectly

overlap.   Respondent concedes that unamortized section 56(a)(2)

costs are added to the adjusted basis of property when

calculating section 57(a)(1) preferences but argues that they are

not added to the adjusted basis of property when calculating

section 56(g)(4)(C)(i) ACE adjustments.    Therefore, the section

57(a)(1) preference will generally be less than the excess of the

depletion deduction over the property’s adjusted basis as

calculated for purposes of section 56(g)(4)(C)(i), and the ACE

adjustment will be the difference between this excess and the

amount of the section 57(a)(1) preference.

     Petitioner argues that if section 56(g)(4)(C)(i) applies to

depletion, sections 56(g)(4)(C)(i) and 57(a)(1) perfectly overlap

because unamortized section 56(a)(2) costs are included in the

adjusted basis of depletable property for purposes of calculating

both section 57(a)(1) preferences and section 56(g)(4)(C)(i) ACE

adjustments.6


     6
       Example 5 in the appendix to this Opinion illustrates the
operation of secs. 56(a)(2), 57(a)(1), and 56(g)(4)(C)(i), and
                                                    (continued...)
                              - 28 -

     To decide this issue, we must consider whether sections

56(g)(4)(C)(i) and 57(a)(1) share the same definitions of

“property” and “adjusted basis”.   Our analysis shows that they do

and that section 56(a)(2) costs should not be included in the

adjusted basis of property for purposes of calculating the

adjustments under either section 56(g)(4)(C)(i) or 57(a)(1).

However, because respondent conceded in this case that section

56(a)(2) costs may be included in the adjusted basis of property

for purposes of calculating the section 57(a)(1) preference, we

will allow petitioner to include section 56(a)(2) costs in the

adjusted basis of the Mesquite Mine for the years at issue.

     A.   Section 56(g)(4)(C)(i)

     The ACE adjustment in section 56(g)(4)(C)(i) is the excess

of the amount of the depletion deduction allowable under the

percentage depletion method over the adjusted basis of the

property.   See secs. 1.312-6(c)(1), 1.611-2(b)(2), Income Tax

Regs.

     Section 614(a) provides the definition of “property” for

purposes of determining depletion deductions:

          SEC. 614 (a). General Rule.--For the purpose of
     computing the depletion allowance in the case of mines,
     wells, and other natural deposits, the term “property”
     means each separate interest owned by the taxpayer in




     6
      (...continued)
the positions of the parties and the Court.
                                - 29 -

     each mineral deposit in each separate tract or parcel
     of land. [Emphasis added.]

Section 1.611-1(d), Income Tax Regs., further explains the

difference between “property” and the entire “mineral

enterprise”:

          (1) “Property” means--(i) in the case of
     minerals, each separate economic interest owned in each
     mineral deposit in each separate tract or parcel of
     land or an aggregation or combination of such mineral
     interests permitted under section 614(b), (c), (d), or
     (e); * * *

        *         *       *       *      *      *       *

          (3) “Mineral enterprise” is the mineral deposit
     or deposits and improvements, if any, used in mining or
     in the production of oil and gas and only so much of
     the surface of the land as is necessary for purposes of
     mineral extraction. The value of the mineral
     enterprise is the combined value of its component parts.

          (4) “Mineral deposit” refers to minerals in
     place. When a mineral enterprise is acquired as a
     unit, the cost of any interest in the mineral deposit
     or deposits is that proportion of the total cost of the
     mineral enterprise which the value of the interest in
     the deposit or deposits bears to the value of the
     entire enterprise at the time of its acquisition.

          (5) “Minerals” includes ores of the metals, coal, oil,
     gas, and all other natural metallic and nonmetallic
     deposits, except minerals derived from sea water, the air,
     or from similar inexhaustible sources. It includes but is
     not limited to all of the minerals and other natural
     deposits subject to depletion based upon a percentage of
     gross income from the property under section 613 and the
     regulations thereunder.

            [Emphasis added.]

These definitions make it clear that for purposes of determining

depletion deductions, “property” includes only the actual
                              - 30 -

minerals, not improvements or the surface land that are part of

the entire “mineral enterprise”.   While the definition of

“minerals” is not limited to property eligible for the depletion

deduction under section 613 but also includes oil and gas, it is

limited to natural deposits that are exhaustible; i.e., subject

to depletion.   Sec. 1.611-1(d)(5), Income Tax Regs.    Therefore,

“property” for purposes of determining the allowable deduction

for cost depletion purposes does not include unamortized section

56(a)(2) costs because those are not costs paid for exhaustible

minerals.

     Neither the Code nor the regulations specifically state

whether unamortized section 56(a)(2) costs are included in the

adjusted basis used for cost depletion purposes.    However,

consistent with the definition of “property”, the definition of

“adjusted basis” for cost depletion purposes does not include

unamortized section 56(a)(2) costs.    Under section 612 the

adjusted basis for purposes of determining depletion deductions

is the adjusted basis provided in section 1011.    Section 1.612-1,

Income Tax Regs., provides:

          (b) Special rules. (1) The basis for cost
     depletion of mineral or timber property does not
     include:

          (i) Amounts recoverable through depreciation
     deductions, through deferred expenses, and through
     deductions other than depletion, * * *
                               - 31 -

Because unamortized section 56(a)(2) costs are not recovered

through depletion deductions but are amortized under section

56(a)(2), they are not part of the adjusted basis for cost

depletion purposes.

     This is consistent with the treatment of development costs

that are deferred under section 616(b) (section 616(b) costs) or

disallowed and amortized under section 291(b) (section 291(b)

costs).   Like section 56(a)(2) costs, section 616(b) costs and

section 291(b) costs are associated with depletable property but

are deducted or amortized separately from the depletion

deductions.    Under section 616(c), section 616(b) costs are

included in the adjusted basis of the mine under section

1016(a)(9) for most purposes but are disregarded for purposes of

computing depletion deductions under section 611.    Similarly,

under section 291(b)(5) the portion of the adjusted basis of

property attributable to section 291(b) costs is not taken into

account for purposes of determining depletion deductions under

section 611.

     Petitioner argues that unamortized section 56(a)(2) costs

should be included in the adjusted basis of depletable property

for purposes of both sections 57(a)(1) and 56(g)(4)(C)(i) because

section 56(a)(7)7 specifically provides that unamortized section


     7
       Sec. 56(a)(7) was redesignated sec. 56(a)(6) in 1997.
Taxpayer Relief Act of 1997, Pub. L. 105-34, sec. 403(a), 111
                                                    (continued...)
                                - 32 -

56(a)(2) costs are included in the adjusted basis of the

property.   As in effect for the years at issue, section 56(a)(7)

provides:

          (7) Adjusted basis.--The adjusted basis of any property
     to which paragraph (1) or (5) applies (or with respect to
     which there are any expenditures to which paragraph (2) or
     subsection (b)(2) applies) shall be determined on the basis
     of the treatment prescribed in paragraph (1), (2), or (5),
     or subsection (b)(2), whichever applies. [Emphasis added.]

Because section 56(a)(2) provides that the section 56(a)(2) costs

shall be capitalized and amortized ratably over a 10-year period,

petitioner argues that section 56(a)(7) requires section 56(a)(2)

costs to be included in the adjusted basis of depletable property

for all AMT purposes.

     Section 56(a)(7) does provide that development costs should

be included in the basis of the property to which section

56(a)(2) applies.    However, development costs are incurred to

improve the entire mineral enterprise, not to acquire the actual

minerals in place.     See sec. 616(a).   Therefore, unamortized

section 56(a)(2) costs are added to the adjusted basis of the

mineral enterprise, but they are excluded from the adjusted basis

of the mineral deposits for the purpose of determining depletion

deductions.   See sec. 1.611-1(d)(3) through (5), Income Tax Regs.




     7
      (...continued)
Stat. 844.
                                - 33 -

     On the basis of the foregoing discussion, we conclude that

unamortized section 56(a)(2) costs are not included in the

adjusted basis of property for purposes of calculating ACE

adjustments under section 56(g)(4)(C)(i) for depletion.

     B.    Section 57(a)(1)

     Section 57(a)(1) includes as a tax preference item:

          (1) Depletion.--With respect to each property (as
     defined in section 614), the excess of the deduction
     for depletion allowable under section 611 for the
     taxable year over the adjusted basis of the property at
     the end of the taxable year (determined without regard
     to the depletion deduction for the taxable year). * * *
     [Emphasis added.]

Section 614(a) defines “property” as “each separate interest

owned by the taxpayer in each mineral deposit in each separate

tract or parcel of land.”     (Emphasis added.)   This is the

definition of “property” that is used for purposes of cost

depletion, which does not include unamortized section 56(a)(2)

costs.    Therefore, unamortized section 56(a)(2) costs are not

part of the property used in determining the amount of the

section 57(a)(1) preference.     However, both petitioner and

respondent take the position that, notwithstanding the narrow

definition of “property” in section 614(a), unamortized section

56(a)(2) costs are included in the definition of “adjusted basis”

for purposes of section 57(a)(1).

     The regulations under section 57(a)(1) reference section

1016 for determination of the adjusted basis.      Sec. 1.57-1(h)(3),
                                - 34 -

Income Tax Regs.   Section 1016(a)(9) requires adjustments to

basis for deferred section 616(b) costs, and section 1016(a)(20)

requires adjustments to basis for unamortized development costs

deferred under section 59(e).    While section 1016 does not

specifically refer to unamortized section 56(a)(2) costs, it does

require adjustments for items properly chargeable to capital

account and for depletion.   Sec. 1016(a)(1) and (2).

     The Commissioner has historically argued that deferred

section 616 development costs are part of the adjusted basis used

in calculating the section 57(a)(1) preference on the basis of

the reference to section 1016 in section 1.57-1(h)(3), Income Tax

Regs., and the references to deferred section 616 development

costs in section 1016(a)(9) and (20).    See Tech. Adv. Mem. 83-14-

011 (Dec. 22, 1982); Tech. Adv. Mem. 97-47-002 (Nov. 21, 1997);

Field Serv. Adv. Mem. 200021006 (May 25, 2000); cf. Field Serv.

Adv. Mem. 0614 (June 30, 1993).    While the pattern in section

1016 is to adjust basis for deferred section 616 development

costs, respondent’s argument ignores the fact that the definition

of “property” in section 614(a), which is the definition of

property used by section 57(a)(1), does not include the entire

mineral enterprise but includes only minerals in place.

Therefore, section 1016 may require unamortized section 56(a)(2)

costs to be added to the basis of the mineral enterprise, but it
                                - 35 -

is only the adjusted basis of the minerals in place that is used

to calculate the section 57(a)(1) preference.

     While not directly on point, the Supreme Court’s reasoning

in United States v. Hill, 506 U.S. 546 (1993), persuades us that

unamortized section 56(a)(2) costs are not included in the

adjusted basis of depletable property for purposes of calculating

section 57(a)(1) preferences.    The issue in Hill was whether

unrecovered costs of depreciable tangible items used to exploit

the taxpayers’ mines (unrecovered depreciation costs) should be

added to the adjusted basis for purposes of section 57(a)(8),

which was redesignated section 57(a)(1) in 1986 by TRA sec.

701(a), 100 Stat. 2320.    Id. at 548.   The Supreme Court reasoned

that because taxpayers do not deduct unrecovered depreciation

costs through depletion but instead deduct them through

depreciation, the unrecovered depreciation costs are separate

assets from the mineral deposits.    Id. at 558-559.   This is

similar to the way that land is treated as a separate asset from

a building that sits on it for purposes of calculating

depreciation, but the land and the building have a combined

adjusted basis for purposes of determining gain or loss when they

are sold together.   Id.   The Supreme Court relied on the

definitions of “property”, “mineral deposit”, “minerals in

place”, and “mineral enterprise” found in section 614(a) and

section 1.611-1(d), Income Tax Regs., to decide that the term
                                - 36 -

“property” used in section 57(a)(8) includes only minerals in

place and excludes improvements.      Id. at 553-560.   While noting

the taxpayers’ argument that section 1016 governs adjustments to

basis, the Supreme Court concluded that “the computation of

adjusted basis under § 1016 is wholly predicated on, rather than

independent of, an understanding of ‘mineral deposit’ as distinct

from ‘improvements’ within the meaning of the regulations under §

611.”    Id. at 554.

        The Supreme Court declined to extend its reasoning to costs

deferred under section 616, particularly section 616(b) costs,

because section 616(c) sets up a different system for section

616(b) costs.     Id. at 564 n.12.   However, the Supreme Court’s

findings, that (1) the term “property” as used in section 614(a)

includes only minerals in place and (2) the definition of

“property” is critical to defining the adjusted basis of the

property, apply in the case before us.      Id. at 553-554.   Because

unamortized section 56(a)(2) costs are not directly incurred to

acquire minerals in place, they are not included in the

definition of depletable property in section 614(a).      Under the

reasoning in Hill, this means that they cannot be included in the

adjusted basis of depletable property for purposes of calculating

section 57(a)(1) preferences.

        This interpretation is also supported by the legislative

history of the revisions to the AMT in 1986.     The House
                                - 37 -

conference report states:   “The excess over the adjusted basis of

the depletable property is a preference.”   H. Conf. Rept. 99-841

(Vol. II), supra at II-268, 1986-3 C.B. (Vol. 4) at 268 (emphasis

added).   Because unamortized section 56(a)(2) costs are not

depletable but are amortized over a 10-year period, this

statement indicates that they should not be added to the adjusted

basis of the property for purposes of section 57(a)(1).

     Petitioner again argues that section 56(a)(7) defines

“adjusted basis” for all AMT purposes and that that section

provides that unamortized section 56(a)(2) costs are included in

the basis of property.   However, section 1.57-1(h)(3), Income Tax

Regs., references section 1016, not section 56(a)(7), for the

definition of “adjusted basis” for purposes of calculating

section 57(a)(1) preferences.    In any event, our analysis shows

that the property referred to in section 56(a)(7) is the mineral

enterprise, and only the adjusted basis of the mineral deposit is

relevant for determining section 57(a)(1) preferences.

      Our analysis is inconsistent with the Commissioner’s

historical and current position that unamortized section 56(a)(2)

costs may be included in the adjusted basis of depletable

property for purposes of calculating section 57(a)(1)

preferences.   However, because respondent has conceded this issue

as it relates to the Mesquite Mine, the parties should

nevertheless apply respondent’s concession in the Rule 155
                              - 38 -

computation that the parties agree will be necessary after the

remaining issue has been resolved.

IX.   Conclusion

      On the basis of our analysis, unamortized section 56(a)(2)

costs are not included in the adjusted basis of depletable

property when calculating the amount of section 56(g)(4)(C)(i)

ACE adjustments or section 57(a)(1) preferences.    However,

because respondent conceded that unamortized section 56(a)(2)

costs may be included in the adjusted basis of the Mesquite Mine

for purposes of calculating section 57(a)(1) preferences,

petitioner may include such costs.     Therefore, petitioner is not

required to make adjustments to its calculation of section

57(a)(1) preferences for the Mesquite Mine for the years at issue

and should compute its AMT consistent with our holding that

section 56(g)(4)(C)(i) applies to depletion to the extent that

amounts treated as section 56(g)(4)(C)(i) ACE adjustments are not

also treated as section 57(a)(1) preferences.

      To reflect the foregoing,


                                           An appropriate order will

                                     be issued.
                              - 39 -

                             APPENDIX

Example 1:   The Operation of Section 56(g)(4)(C)(i) and (F)(i)

     Taxpayer owns a mine that was placed in service after
December 31, 1989. The mine has an adjusted basis of $100. The
deduction allowed under the percentage depletion method is $25,
and the deduction allowed under the cost depletion method is $20.
Taxpayer did not incur any development costs under section 616(a)
that it is required to capitalize and amortize under section
56(a)(2). In order to demonstrate the difference between section
56(g)(4)(C)(i) and (F)(i), in Examples 1-4 we assume that section
57(a)(1) does not apply.
     Under section 56(g)(4)(F)(i), Taxpayer must make an ACE
adjustment of $5, which is the difference between the deduction
allowed under the percentage depletion method ($25) and the
deduction allowed under the cost depletion method ($20).
     Taxpayer does not make an ACE adjustment under section
56(g)(4)(C)(i) because Taxpayer’s deduction for depletion ($25)
is less than the mine’s adjusted basis ($100), so it does not
exceed the amount allowable as a deduction in any tax year.
Taxpayer will eventually be allowed to deduct $25 under the cost
depletion method.

Example 2:

     Same as Example 1, except that Taxpayer’s mine was placed in
service on or before December 31, 1989.
     Taxpayer is not required to make any ACE adjustments for
depletion. Section 56(g)(4)(F)(i) does not apply to property
placed in service on or before December 31, 1989, and as
discussed in Example 1, Taxpayer is not required to make an
adjustment under section 56(g)(4)(C)(i).

Example 3:

     Same as Example 1, except that Taxpayer’s mine has an
adjusted basis of zero. Therefore, no deduction is allowed under
the cost depletion method.
     Taxpayer must make an ACE adjustment under section
56(g)(4)(F)(i) of $25, which is the difference between the
deduction allowed under the percentage depletion method ($25) and
the deduction allowed under the cost depletion method (zero).
     Taxpayer is not required to make an ACE adjustment under
section 56(g)(4)(C)(i). Because Taxpayer is required to take
into account the excess of the deduction allowed under the
percentage depletion method over the amount allowed in any year
($25) in calculating its ACE, Taxpayer is no longer claiming a
                               - 40 -

deduction for an item that would not be deductible for purposes
of computing earnings and profits.

Example 4:

     Same as Example 3, except that Taxpayer’s mine was placed in
service on or before December 31, 1989.
     Taxpayer is not required to make an ACE adjustment under
section 56(g)(4)(F)(i) because that section does not apply to
property placed in service on or before December 31, 1989.
     Petitioner argues that section 56(g)(4)(C)(i) does not
require Taxpayer to make an ACE adjustment for depletion because
only section 56(g)(4)(F)(i) applies to depletion.
     Respondent argues that Taxpayer is required to make an
adjustment under section 56(g)(4)(C)(i) of $25, which is the
difference between the deduction taken under the percentage
depletion method ($25) and the amount that would be allowable in
any year under the cost depletion method (zero). Because
Taxpayer did not make an ACE adjustment for this amount under
section 56(g)(4)(F)(i), nothing prevents section 56(g)(4)(C)(i)
from applying.
     We agree with respondent that section 56(g)(4)(F)(i) does
not prevent section 56(g)(4)(C)(i) from applying to depletion.
     However, as discussed in the Opinion, the $25 difference
between the amount allowable under the percentage depletion
method and the adjusted basis of the mine will be taken into
account under section 57(a)(1). Therefore, section
56(g)(4)(C)(i) will be preempted by section 57(a)(1) just as it
was preempted by section 56(g)(4)(C)(i) in Example 3.

Example 5:    The Treatment of Section 56(a)(2) Costs Under
              Sections 57(a)(1) and 56(g)(4)(C)(i)

     Taxpayer owns property that was placed in service on or
before December 31, 1989. The property has an adjusted basis for
cost depletion purposes(cost basis) of zero, excluding
unamortized section 56(a)(2) costs. Taxpayer has unamortized
section 56(a)(2) costs of $20. Taxpayer is allowed a deduction
of $25 under the percentage depletion method.
     Respondent and petitioner both argue that Taxpayer’s section
57(a)(1) preference equals $5:

      $25   (depletion deduction)
     - 0    (cost basis)
     - 20   (unamortized section 56(a)(2) costs)
        5   (section 57(a)(1) preference)
                               - 41 -

     Respondent argues that Taxpayer’s section 56(g)(4)(C)(i) ACE
adjustment equals $20:

     $25   (depletion deduction)
     - 0   (cost basis)
     - 5   (amount taken into account under section 57(a)(1))
      20   (section 56(g)(4)(C)(i) ACE adjustment)

Respondent argues that the unamortized section 56(a)(2) costs are
not included in basis for purposes of section 56(g)(4)(C)(i).
     Petitioner argues that Taxpayer’s section 56(g)(4)(C)(i) ACE
adjustment, if it applies to depletion, would equal zero because
unamortized section 56(a)(2) costs are taken into account:

      $25 (depletion deduction)
     - 0 (cost basis)
     - 20 (unamortized section 56(a)(2) costs)
     - 5 (amount taken into account under section 57(a)(1))
        0 (section 56(g)(4)(C)(i) ACE adjustment)

     Under the Court’s analysis, Taxpayer’s section 57(a)(1)
preference should equal $25 because unamortized section 56(a)(2)
costs are not taken into account in either calculation:

     $25 (depletion deduction)
     - 0 (cost basis)
      25 (section 57(a)(1) preference)

     Therefore, Taxpayer’s section 56(g)(4)(C)(i) ACE adjustment
would equal zero:

      $25   (depletion deduction)
     - 0    (cost basis)
     - 25   (amount taken into account under section 57(a)(1))
        0   (section 56(g)(4)(C)(i) ACE adjustment)

     However, because respondent conceded that petitioner may
include section 56(a)(2) costs in the Mesquite Mine’s adjusted
basis for purposes of determining the section 57(a)(1)
preferences attributable to that mine, in their Rule 155
computations the parties should follow respondent’s position (the
section 57(a)(1) preference would be $5 and the section
56(g)(4)(C)(i) ACE adjustment would be $20 in this example).